AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT Co                                                  JUN 3 0 2021
                                           SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                        CLERK, U.S. DISTRICT COURT
             UNITED STATES OF AMERICA                                 JUDGMENT IN A c.~,m.·1"'m,,~0FcAL1FoRN1A
                                                                       (For Revocation of Probati                           DEPUTY
                                                                       (For Offenses Committed On or After November 1, 1987)
                                V.
                    NOE CORRALES (1)
                                                                          Case Number:        3:19-CR-04352-GPC

                                                                       Paul Allen Barr
                                                                       Defendant's Attorney
REGISTRATION NO.                27657-298
•-
THE DEFENDANT:
IZI admitted guilt to violation of allegation(s) No.         1

D    was found guilty in violation of allegation(s) No.
                                                           ------------- after denial of guilty.
AccordinJ;!IY, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation
            1                     Committed a federal, state or local offense




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                       June 30. 2021
                                                                       Date of lmposi.tion of   Senteno&
                                                                               ~-,,-,b -
                                                                       HON.    ~C>P. CURIEL                •.
                                                                       UNITED STATES DISTRICT JUDGE
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                NOE CORRALES (1)                                                         Judgment - Page 2 of 2
CASE NUMBER:              3:19-CR-04352-GPC

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  15 Months (5 months to run consecutive and 10 months to run concurrent to case 20CR2769-GPC).




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZl   The court makes the following recommendations to the Bureau of Prisons:
       The Court recommends the defendant be placed in an institution in the SouthWest Region
       (Arizona).
       The Court recommends the defendant participate in the Residential Drug Abuse Treatment
       Program (RDAP).

 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:

       •    at                              A.M.              on
                                                                   -------------------
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                           to
                                                                             ----------------
 at                                       , with a certified copy of this judgment.
       ------------


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3: l 9-CR-04352-GPC
